



COURT OF APPEAL FOR ONTARIO

CITATION: King (Re), 2017 ONCA 945

DATE: 20171204

DOCKET: C63855

Laskin, Pepall and Trotter JJ.A.

IN THE MATTER OF:  Rodney King

AN APPEAL UNDER PART XX.1 OF THE
CODE

Michael Davies, for the appellant

Dena Bonnet, for the Attorney General of Ontario

Jacquie Dagher, for the Person in Charge of the
    Brockville Mental Health Centre.

Heard: December 1, 2017.

On appeal against the disposition of the Ontario Review
    Board dated April 6, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The main issue before the Board was whether the appellant should be
    permitted to live with his friend or his stepfather. On appeal, the focus has
    changed somewhat and the appellant now argues that he should be granted a
    conditional discharge. In our view, there was ample evidence before the Board
    to justify its refusal to grant a conditional discharge, as well as its
    decision to require the appellant to continue to reside in the group home. The
    appeal is dismissed.


